Citation Nr: 9918910	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark A. Venuti, Attorney


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for PTSD.  The veteran submitted 
what the Board finds is a notice of disagreement with that 
determination in March 1994 and furnished additional evidence 
showing a current diagnosis of PTSD.  The statement of the 
case was issued in February 1996.  A substantive appeal was 
received in April 1996.  In May 1999, the veteran canceled 
his request for a hearing before a member of the Board at the 
RO.


REMAND

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
effective date of the changes in the regulation was March 7, 
1997.  The Board notes that the Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  As such, the veteran's claim must be considered 
under the regulation in effect prior to March 7, 1997 as well 
as the regulation in effect as of March 7, 1997.  

In light of the foregoing, the veteran's claim must be 
considered with regard to the amended regulations as well as 
the Court's directives in Cohen.  If, under the new 
regulations and Cohen, the RO determines that the veteran 
served in combat and was exposed to a stressor(s) and/or that 
the veteran did not serve in combat, but was exposed to a 
confirmed and corroborated stressor, then the RO should 
afford the veteran a VA psychiatric examination that comports 
with the directives of Cohen, which, the Board notes, are 
less restrictive than were previously required.  

On VA examination in August 1994 the veteran indicated that he 
was receiving Supplemental Security Income (SSI) benefits from 
the Social Security Administration (SSA).  Complete copies of 
the medical records on which that determination was based 
should be obtained from the SSA..

During the recent VA examination, the veteran reported that he 
was receiving ongoing psychiatric treatment from Dr. Peter, 
twice per month for over one year.  He indicated the Dr. Peter 
sends reports regarding his condition to the VA.  The RO 
should obtain those records and associate them with the claims 
folder.

The Board points out that if further evidence to include a VA 
examination and/or argument is added to the claims file, the 
veteran's claim must be considered under both versions of the 
applicable VA regulation.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
PTSD in addition to Dr. H. Michael Peter, 
Ph. D., 40 Riverside Drive, Binghamton, 
New York, 13905.  The veteran should be 
requested to furnish consent forms for 
the release to the VA of the private 
medical records of Dr. Peter and any 
other identified health care providers.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran which are not currently in 
the file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file. If the 
records are not received the RO should 
inform the appellant and tell him that he 
can procure them.

2.  The RO should obtain from the SSA the 
records on which the veteran's award of 
SSI was made.  The records obtained 
should be associated with the claims 
file.

3.  The RO should review the veteran's 
claim in light of the amended version of 
38 C.F.R. § 3.304(f) and the Cohen case.  
If, under the new regulations and Cohen, 
the RO determines that the veteran served 
in combat and was exposed to a 
stressor(s) and/or that the veteran did 
not serve in combat, but was exposed to a 
confirmed and corroborated stressor, then 
the RO should afford the veteran a VA 
psychiatric examination that comports 
with the directives of Cohen.  
Specifically, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist who has been afforded all 
pertinent information and records and all 
of the records to include all of the 
records added to the claims file pursuant 
to this remand.  In regard to PTSD, the 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examiner should integrate 
any previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors, 
if any, found to be established by the 
RO.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The criteria for 
PTSD contained in both DSM-IIIR and DSM-
IV must be utilized by the examiner in 
determining whether the veteran has PTSD 
as a result of the inservice stressors 
provided by the RO or if it is due to 
other causes. 

4.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD under both the old and new versions 
of 38 C.F.R. § 3.304(f).  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


